UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2011 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . 2 Company Name Banco Santander (Brasil) S.A. Central Office Address Avenida Presidente Juscelino Kubitschek nº 2041 and 2235  Bloco A, Vila Olímpia  CEP 04543-011  São Paulo/SP Internet Site www.santander.com.br Investors Relations Officer Name: Carlos Alberto López Galán E-mail: ri@santander.com.br Telephone(s): +55 (11) 3553-3300 Responsible for Investor Relations Area Name: Luiz Felipe Taunay Ferreira E-mail: ri@santander.com.br Telephone(s): +55 (11) 3553-3300 Publications (and locality) in which its corporate documents are published Diário Oficial do Estado de São Paulo and Valor Econômico (São Paulo-SP) The Company is subject to the arbitration of the Market Arbitration Chamber pursuant to the arbitration clause in the Companys Bylaws Annual and Consolidated Financial Statements, as of 12/31/2010 (BRGAAP) EVENT DATE Accessible to Stockholders and Submission to BM&F Bovespa, CVM and SEC 02/03/2011 Banco Santander Individual Publication 02/04/2011 Annual Financial Statements or Consolidated Financial Statements according to international accounting standards, as of 12/31/2010 EVENT DATE Submission to BM&F Bovespa, CVM and SEC 03/31/2011 Standardized Financial Statements (DFP), as of 12/31/2010 EVENT DATE Submission to BM&F Bovespa and CVM 03/31/2011 Cash proceeds in the allocation of the result for fiscal year ended 12/31/2010 Proceed Event Base-Date Amount (R$ Million) Value in R$/1,000 Shares Pay Day ON PN UNIT Interest on Equity 03/22/2010 Gross R$ 0.957706816 Gross R$ 1.053477498 Gross R$ 105.347749780 08/25/2010 Interest on Equity 06/30/2010 Gross R$ 0.957706816 Gross R$ 1.053477498 Gross R$ 105.347749780 08/25/2010 Interim Dividends 06/30/2010 R$ 1.197133520 R$ 1.316846872 R$ 131.684687200 08/25/2010 Interest on Equity 09/22/2010 Gross R$ 1.26896153 Gross R$ 1.39585768 Gross R$ 139.58576815 02/25/2011 Interest on Equity 12/22/2010 Gross R$ 1.02953483 Gross R$ 1.13248831 Gross R$ 113.24883115 02/25/2011 Interim Dividends 12/22/2010 R$ 3.06466181 R$ 3.37112799 R$ 337.11279905 02/25/2011 Reference Form as of 12/31/2011 EVENT DATE Submission to BM&F Bovespa and CVM 05/31/2011 Annual Information  20F, as of 12/31/2010 EVENT DATE Submission to SEC, CVM, NYSE and BM&F Bovespa. 06/30/2011 Quarterly Financial Statements EVENT DATE Submission to BM&F Bovespa and CVM - Referring to 1 st quarter 04/28/2011 - Referring to 2 nd quarter 07/27/2011 - Referring to 3 rd quarter 10/27/2011 Quarterly Financial Statements in English EVENT DATE Submission to SEC, NYSE and accessible to stockholders - Referring to 1 st quarter 04/28/2011 - Referring to 2 nd quarter 07/27/2011 - Referring to 3 rd quarter 10/27/2011 Extraordinary General Shareholders Meeting EVENT DATE Publication of the Call Notice DOESP  December 28, 29 and 30, 2010 Valor Econômico - December 28, 29 and 30, 2010 Submission of the Call Notice to BM&F Bovespa, CVM, SEC and accessible to stockholders accompanied by the Administrative Proposal, when available 12/27/2010 Extraordinary General Shareholders Meeting 01/28/2011 Submission of the Minutes of the Extraordinary General Shareholders Meeting to BM&F Bovespa, CVM, SEC and accessible to stockholders 01/28/2011 Annual Shareholders Meeting EVENT DATE Publication of the Call Notice DOESP  March 26, 29 and 30, 2011 Valor Econômico - March 28, 29 and 30, 2011 Submission of the Call Notice to BM&F Bovespa, CVM, SEC and accessible to stockholders accompanied by the Administrative Proposal, when available 03/25/2011 Annual Shareholders Meeting 04/27/2011 Submission of the Minutes of the Annual Shareholders Meeting to BM&F Bovespa, CVM, SEC and accessible to stockholders 04/27/2011 Board of Directors Meeting EVENT DATE Board of Directors Meeting 02/02/2011 Submission of the Minutes of the Board of Directors Meeting to BM&F Bovespa, CVM, SEC and Accessible to Stockholders. 02/02/2011 EVENT DATE Board of Directors Meeting 02/28/2011 Submission of the Minutes of the Board of Directors Meeting to BM&F Bovespa, CVM, SEC and Accessible to Stockholders. 02/28/2011 EVENT DATE Board of Directors Meeting 03/24/2011 Submission of the Minutes of the Board of Directors Meeting to BM&F Bovespa, CVM, SEC and Accessible to Stockholders. 03/24/2011 EVENT DATE Board of Directors Meeting 04/26/2011 Submission of the Minutes of the Board of Directors Meeting to BM&F Bovespa, CVM, SEC and Accessible to Stockholders. 04/26/2011 EVENT DATE Board of Directors Meeting 05/31/2011 Submission of the Minutes of the Board of Directors Meeting to BM&F Bovespa, CVM, SEC and Accessible to Stockholders. 05/31/2011 EVENT DATE Board of Directors Meeting 06/21/2011 Submission of the Minutes of the Board of Directors Meeting to BM&F Bovespa, CVM, SEC and Accessible to Stockholders. 06/21/2011 EVENT DATE Board of Directors Meeting 07/26/2011 Submission of the Minutes of the Board of Directors Meeting to BM&F Bovespa, CVM, SEC and Accessible to Stockholders. 07/26/2011 EVENT DATE Board of Directors Meeting 09/22/2011 Submission of the Minutes of the Board of Directors Meeting to BM&F Bovespa, CVM, SEC and Accessible to Stockholders. 09/22/2011 EVENT DATE Board of Directors Meeting 10/26/2011 Submission of the Minutes of the Board of Directors Meeting to BM&F Bovespa, CVM, SEC and Accessible to Stockholders. 10/26/2011 EVENT DATE Board of Directors Meeting 11/23/2011 Submission of the Minutes of the Board of Directors Meeting to BM&F Bovespa, CVM, SEC and Accessible to Stockholders. 11/23/2011 EVENT DATE Board of Directors Meeting 12/21/2011 Submission of the Minutes of the Board of Directors Meeting to BM&F Bovespa, CVM, SEC and Accessible to Stockholders. 12/21/2011 Quiet Period EVENT DATE - Referring to 4 th quarter of 2010 From 01/19/2011 to 02/02/2011 - Referring to 1 st quarter of 2011 From 04/11/2011 to 04/27/2011 - Referring to 2 nd quarter of 2011 From 07/11/2011 to 07/26/2011 - Referring to 3 rd quarter of 2011 From 10/11/2011 to 10/26/2011 Earnings Release EVENT DATE - Referring to 4 th quarter of 2010 02/03/2011 - Referring to 1 st quarter of 2011 04/28/2011 - Referring to 2 nd quarter of 2011 07/27/2011 - Referring to 3 rd quarter of 2011 10/27/2011 C onference Call and Webcast (in English and Portuguese) EVENT DATE - Referring to 4 th quarter of 2010 02/03/2011 - Referring to 1 st quarter of 2011 04/28/2011 - Referring to 2 nd quarter of 2011 07/27/2011 - Referring to 3 rd quarter of 2011 10/27/2011 Public Meeting with Analysts and Shareholders EVENT DATE Public Meeting with Analysts and Shareholders 02/15/2011  São Paulo - SP (Brazil) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:January 4, 2011 Banco Santander (Brasil) S.A. By: /
